Case 1:21-cv-00138-RP Document 43-9 Filed 08/02/21 Page 1 of 3




                   Exhibit 9
7/10/2021                                            Case 1:21-cv-00138-RP    Document
                                                                         SolarWinds         43-9
                                                                                    Announces        Filedas08/02/21
                                                                                              Rani Johnson                  Page 2 of 3
                                                                                                             Chief Information




                                                                     SERVICES               CONTACT US               FRANÇAIS             SIGN IN   REGISTER
                                                                                                                                                                search




                                          SolarWinds Announces Rani Johnson
                                          as Chief Information Officer
                                          As CIO, Johnson will lead the SolarWinds IT and business
                                          applications teams

                                          April 25, 2017 06:30 ET | Source: SolarWinds Worldwide, LLC.




                                          AUSTIN, Texas, April 25, 2017 (GLOBE NEWSWIRE) -- SolarWinds, a leading

                                          provider of powerful and affordable IT management software, today

                                          announced that Rani Johnson has been appointed global vice president

                                          and chief information officer (CIO). Under Johnson’s leadership, the

                                          SolarWinds IT and business applications teams will continue to lead

                                          partnerships that align focus on business priorities while leveraging

                  ...                     technology to drive operational efficiencies across the company. She will

                                          report directly to Joseph Kim, senior vice president and global chief

                                          technology officer, SolarWinds.


                                          A photo accompanying this announcement is available at

                                          http://www.globenewswire.com/NewsRoom/AttachmentNg/d978074c-5257-

                                          486e-ad4d-78d5b3804917


                                          “I’m honored to be a part of the SolarWinds team and excited for the future

                                          of this great company,” Johnson said. “IT and business applications are one

                                          of the most critical components of business success in today’s connected

                                          world. Technology—from the cloud to hyperconvergence to software-

                                          defined infrastructure and everything in between—provides many

                                          opportunities for companies to better meet the needs of customers. At

                                          SolarWinds, we’re committed to using technology to help ensure our

                                          products are easy for our customers to find, buy, use, maintain, and scale.”


                                          Johnson brings 20 years of experience in IT, as well as a background in

                                          technical sales and product management, to her role at SolarWinds. She

                                          previously led the IT function at companies in both the energy and software

                                          industries, most recently as the CIO for the Lower Colorado River Authority.



https://www.globenewswire.com/en/news-release/2017/04/25/970817/0/en/SolarWinds-Announces-Rani-Johnson-as-Chief-Information-Officer.html                                 1/4
7/10/2021                                            Case 1:21-cv-00138-RP    Document
                                                                         SolarWinds         43-9
                                                                                    Announces        Filedas08/02/21
                                                                                              Rani Johnson                  Page 3 of 3
                                                                                                             Chief Information


                                          Johnson holds a Bachelor of Science in computer science/general
                                                                 
                                          engineering from Spelman
                                                                     SERVICES                CONTACT US
                                                                   College and a Bachelor of Science in electrical
                                                                                                                      FRANÇAIS             SIGN IN   REGISTER
                                                                                                                                                                search
                                          engineering from the Georgia Institute of Technology.


                                          “Rani brings an impressive information technology background combined

                                          with unrivaled enthusiasm for the positive impact technology can have on

                                          business,” Kim said. “I’m excited to work with her as we do our part to make

                                          SolarWinds the best IT management software company.”


                                          Connect with SolarWinds

                                                  THWACK®

                                                  Twitter®

                                                  Facebook®

                                                  LinkedIn®

                                          About SolarWinds


                                          SolarWinds provides powerful and affordable IT management software to

                                          customers worldwide, from Fortune 500® enterprises to small businesses,

                                          managed service providers (MSPs), government agencies, and educational

                                          institutions. We are committed to focusing exclusively on IT, MSP, and

                                          DevOps professionals, and strive to eliminate the complexity that our

                                          customers have been forced to accept from traditional enterprise software

                                          vendors. Regardless of where the IT asset or user sits, SolarWinds

                                          delivers products that are easy to find, buy, use, maintain, and scale while

                                          providing the power to address key areas of the infrastructure from on-

                                          premises to the cloud. This focus and commitment to excellence in end-to-

                                          end hybrid IT performance management has established SolarWinds as the

                                          worldwide leader in both network management software and MSP

                                          solutions, and is driving similar growth across the full spectrum of IT

                                          management software. Our solutions are rooted in our deep connection to

                                          our user base, which interacts in our THWACK online community to solve

                                          problems, share technology and best practices, and directly participate in

                                          our product development process. Learn more today

                                          at www.solarwinds.com.


                                          The SolarWinds, SolarWinds & Design, Orion, and THWACK trademarks are

                                          the exclusive property of SolarWinds Worldwide, LLC or its affiliates, are

                                          registered with the U.S. Patent and Trademark Office, and may be

                                          registered or pending registration in other countries. All other SolarWinds

                                          trademarks, service marks, and logos may be common law marks or are

                                          registered or pending registration. All other trademarks mentioned herein

                                          are used for identification purposes only and are trademarks of (and may

                                          be registered trademarks of) their respective companies.


https://www.globenewswire.com/en/news-release/2017/04/25/970817/0/en/SolarWinds-Announces-Rani-Johnson-as-Chief-Information-Officer.html                                 2/4
